



Exhibit 10.7


BATS GLOBAL MARKETS, INC.
2016 OMNIBUS INCENTIVE PLAN


RESTRICTED STOCK AWARD
___________________, ____


Subject to the terms and conditions set forth in this grant letter (the “Grant
Letter”) and Exhibits A and B (the Grant Letter and Exhibits A and B together
constituting this “Agreement”), Bats Global Markets, Inc., a Delaware
corporation (the “Company”), has granted you as of the Grant Date set forth
below an award of Restricted Stock (the “Award”). The Award is granted under and
is subject to the Bats Global Markets, Inc. 2016 Omnibus Incentive Plan (the
“Plan”). Unless defined in this Agreement, capitalized terms shall have the
meanings assigned to them in the Plan. In the event of a conflict among the
provisions of the Plan, this Agreement and any descriptive materials provided to
you, the provisions of the Plan shall control.


AWARD TERMS


PARTICIPANT:
GRANT DATE:
SHARES SUBJECT TO AWARD:
VESTING TERMS:    



Please review this Agreement and let us know if you have any questions about
this Agreement, the Award or the Plan. You are advised to consult with your own
tax advisors in respect of any tax consequences arising in connection with this
Award.


If you have questions please contact Thad Prososki, VP, Human Resources, via
telephone at 913.815.7183, or via email at tprososki@bats.com. If not, please
sign and date this Agreement where indicated below.




    





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.
BATS GLOBAL MARKETS, INC.
By:
 
 
Name:
Chris Concannon
 
Title:
CEO



 
 
 
Name
 

 
Date:


    









--------------------------------------------------------------------------------





EXHIBIT A
BATS GLOBAL MARKETS, INC.
RESTRICTED STOCK AGREEMENT
THIS AGREEMENT, made and entered into on the date of the Grant Letter, by and
between Bats Global Markets, Inc. (the “Company”), a Delaware corporation, and
the individual listed in the Grant Letter as the Participant.
WHEREAS, the Participant has been granted the Award under the Plan;
NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein, and for other good and valuable consideration, the parties hereto agree
as follows.
1.Award of Shares.  Pursuant to the provisions of the Plan, the terms of which
are incorporated herein by reference, the Participant is hereby awarded the
number of Shares of Restricted Stock set forth in the Grant Letter, subject to
the terms and conditions of the Plan and those herein set forth. The Award is
granted as of the date set forth in the Grant Letter.
2.Terms and Conditions.  It is understood and agreed that the Award evidenced
hereby is subject to the following terms and conditions:
(a)Vesting of Award. The Award shall vest as set forth in the Grant Letter. Any
adjustments to the Shares under Section 5(c) of the Plan shall be subject to the
vesting schedule set forth herein and shall be paid to the Participant upon any
vesting of the Award set forth hereunder in respect of which such dividends or
other amounts are payable. Notwithstanding the foregoing, all regular cash
dividends (i.e., not extraordinary dividends or dividends paid in property other
than cash) will not be subject to the vesting schedule set forth herein and will
be paid on a current basis on the same terms applicable to other Company
stockholders.
(b)Termination of Service; Forfeiture of Unvested Shares. In the event of
Termination of Service of the Participant prior to the date on which the Award
otherwise becomes vested, the unvested portion of the Award shall immediately be
forfeited by the Participant and become the property of the Company.
Notwithstanding the foregoing, in the event of the Participant’s Termination of
Service other than by the Company for Cause, the Committee may, in its sole
discretion, accelerate the vesting of the Award or waive any term or condition
of this Agreement, subject to such terms and conditions as the Committee deems
appropriate, with respect to all or a portion of the Award.
(c)Change of Control. Notwithstanding any provision of this Agreement to the
contrary, if, within twelve (12) months following a Change of Control, the Award
(or a substitute award) remains outstanding and the Participant incurs a
Termination of Service without Cause or for Good Reason, the Award shall become
immediately vested in full and all restrictions shall lapse upon such
Termination of Service. For purposes of this Agreement, “Good Reason” means
“Good Reason” as defined in the Participant’s employment or similar agreement
with the Company, if any, or if not so defined, the occurrence of any of the
following events, in each case without the Participant’s consent: (i) a material
reduction in the Participant’s base compensation or bonus opportunity, other
than any such reduction that applies generally to similarly situated employees
or executives of the Company, (ii) relocation of the geographic location of the
Participant’s principal place of employment or service by more than 50 miles
from the Participant’s current principal place of employment or service or (iii)
a material reduction in the Participant’s title, duties, responsibilities or
authority.
                        





--------------------------------------------------------------------------------





(d)Death; Disability. In the event of the Participant’s Termination of Service
at any time due to the Participant’s death or Disability, the Award shall fully
vest on the date of such Termination of Service.
(e)Evidence of Award. The Company shall record the Award on its books and
records, in a manner generally consistent with its procedures for recording
stock ownership, which may include book-entry registration or issuance of a
stock certificate or certificates. In the event that any stock certificate is
issued in respect of the Award, such certificate shall be registered in the name
of the Participant and shall bear an appropriate legend referring to the terms,
conditions and restrictions applicable to such Award.
(f)No Right to Continued Employment. This Award shall not confer upon the
Participant any right with respect to continuance of employment by the Company
or any Subsidiary nor shall this Award interfere with the right of the Company
or any Subsidiary to terminate the Participant’s employment at any time.
(g)No Right to Future Awards. The Participant acknowledges that the Award is a
one-time extraordinary award and does not constitute a promise of future grants.
The Company, in its sole discretion, maintains the right to make, or not to
make, additional grants of Shares under the Plan.
3.Transfer of Shares. Any vested Shares delivered hereunder, or any interest
therein, may be sold, assigned, pledged, hypothecated, encumbered, or
transferred or disposed of in any other manner, in whole or in part, only in
compliance with the terms, conditions and restrictions as set forth in the
governing instruments of the Company, the provisions of this Agreement,
applicable federal and state securities laws or any other applicable laws or
regulations and the terms and conditions hereof.
4.Tax Liability; Withholding Requirements.
(a)The Participant shall be solely responsible for any applicable taxes
(including, without limitation, income and excise taxes) and penalties, and any
interest that accrues thereon, that the Participant incurs in connection with
the receipt or vesting (or, as set forth below, the date of an election by the
Participant under Section 83(b)) of any restricted stock granted hereunder.
(b)The Company may withhold any tax (or other governmental obligation) that
becomes due with respect to the restricted stock and take such action as it
deems appropriate to ensure that all applicable withholding, income or other
taxes, which are the sole and absolute responsibility of Participant, are
withheld or collected from Participant. The Participant shall make arrangements
satisfactory to the Company to enable the Company to satisfy all such
withholding requirements. Notwithstanding the foregoing, the Committee may, in
its sole discretion, permit the Participant to satisfy any such withholding
requirement by transferring to the Company pursuant to such procedures as the
Committee may require, effective as of the date on which such requirement
arises, a number of Shares or other benefits to which the Participant is
otherwise entitled and designated by the Participant having an aggregate Fair
Market Value as of such date that is equal to the minimum amount required to be
withheld. If the Committee permits the Participant to satisfy any such
withholding requirement pursuant to the preceding sentence, the Company shall
remit to the Internal Revenue Service and appropriate state and local revenue
agencies, for the credit of the Participant, an amount of cash withholding equal
to the Fair Market Value of the Shares transferred to the Company as provided
above.
5.Section 83(b) Election. The Participant may elect to be taxed on the Grant
Date with respect to Restricted Stock rather than when such restrictions lapse
by filing an election under Section 83(b) of the Code in a form similar to that
set forth in Exhibit B hereto with the Internal Revenue Service within thirty
(30) days after the Grant Date.
THE PARTICIPANT ACKNOWLEDGES THAT IT IS HIS OR HER SOLE RESPONSIBILITY, AND NOT
THE COMPANY’S, TO FILE A TIMELY ELECTION UNDER SECTION 83(b), EVEN IF THE
PARTICIPANT REQUESTS THE COMPANY OR ITS





--------------------------------------------------------------------------------





REPRESENTATIVES MAKE THIS FILING ON THE PARTICIPANT’S BEHALF. THE PARTICIPANT IS
RELYING SOLELY ON HIS OR HER OWN ADVISORS WITH RESPECT TO THE DECISION AS TO
WHETHER OR NOT TO FILE ANY 83(b) ELECTION.
6.Not Salary, Pensionable Earnings or Base Pay. The Participant acknowledges
that the Award shall not be included in or deemed to be a part of (a) salary,
normal salary or other ordinary compensation, (b) any definition of pensionable
or other earnings (however defined) for the purpose of calculating any benefits
payable to or on behalf of the Participant under any pension, retirement,
termination or dismissal indemnity, severance benefit, retirement indemnity or
other benefit arrangement of the Company or any Affiliate or (c) any calculation
of base pay or regular pay for any purpose.
7.Forfeiture Upon Breach of Certain Other Agreements. The Participant’s breach
of any noncompete, nondisclosure, nonsolicitation, assignment of inventions, or
other intellectual property agreement that the Participant may be a party to
with the Company or any Affiliate, in addition to whatever other equitable
relief or monetary damages that the Company or any Affiliate may be entitled to,
shall result in automatic rescission, forfeiture, cancellation, and return of
any Shares (whether or not otherwise vested) held by the Participant.
8.Recoupment/Clawback. This Award may be subject to recoupment or “clawback” as
may be required by applicable law, stock exchange rules or by any applicable
Company policy or arrangement, as it may be established or amended from time to
time.
9.References.  References herein to rights and obligations of the Participant
shall apply, where appropriate, to the Participant’s legal representative or
estate without regard to whether specific reference to such legal representative
or estate is contained in a particular provision of this Agreement.
10.Miscellaneous.
(a)Notices.  Any notice required or permitted to be given under this Agreement
shall be in writing and shall be deemed to have been given when delivered
personally or by courier, or sent by certified or registered mail, postage
prepaid, return receipt requested, duly addressed to the party concerned at the
address indicated below or to such changed address as such party may
subsequently by similar process give notice of:
If to the Company:
Bats Global Markets, Inc.
8050 Marshall Drive, Suite 120
Lenexa, KS 66214
Attention: General Counsel
Facsimile: (913) 815-7119
If to the Participant:
At the Participant’s most recent address shown on the Company’s corporate
records, or at any other address which the Participant may specify in a notice
delivered to the Company in the manner set forth herein.
(b)Entire Agreement. This Award Agreement, the Plan and any other agreements,
schedules, exhibits and other documents referred to herein or therein constitute
the entire agreement and understanding between the parties in respect of the
subject matter hereof and supersede all prior and contemporaneous arrangements,
agreements and understandings, both oral and written, whether in term sheets,
presentations or otherwise, between the parties with respect to the subject
matter hereof.





--------------------------------------------------------------------------------





(c)Severability. If any provision of this Award Agreement is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction, or would
disqualify the Plan or this Award Agreement under any law deemed applicable by
the Board, such provision shall be construed or deemed amended to conform to
applicable laws, or if it cannot be so construed or deemed amended without, in
the determination of the Board, materially altering the intent of this Award
Agreement, such provision shall be stricken as to such jurisdiction, and the
remainder of this Award Agreement shall remain in full force and effect.
(d)Amendment; Waiver. No amendment or modification of any provision of this
Award Agreement that has a material adverse effect on the Participant shall be
effective unless signed in writing by or on behalf of the Company and the
Participant, provided that the Company may amend or modify this Award Agreement
without the Participant’s consent in accordance with the provisions of the Plan
or as otherwise set forth in this Award Agreement. No waiver of any breach or
condition of this Award Agreement shall be deemed to be a waiver of any other or
subsequent breach or condition, whether of like or different nature. Any
amendment or modification of or to any provision of this Award Agreement, or any
waiver of any provision of this Award Agreement, shall be effective only in the
specific instance and for the specific purpose for which made or given.
(e)Assignment. Neither this Award Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable by the
Participant.
(f)Successors and Assigns; No Third-Party Beneficiaries. This Award Agreement
shall inure to the benefit of and be binding upon the Company and the
Participant and their respective heirs, successors, legal representatives and
permitted assigns. Nothing in this Award Agreement, express or implied, is
intended to confer on any Person other than the Company and the Participant, and
their respective heirs, successors, legal representatives and permitted assigns,
any rights, remedies, obligations or liabilities under or by reason of this
Award Agreement.
(g)Governing Law; Waiver of Jury Trial. This Award Agreement shall be governed
by the laws of the State of Delaware, without application of the conflicts of
law principles thereof. By acknowledging this Award Agreement electronically or
signing it manually, as applicable, the Participant waives any right that the
Participant may have to trial by jury in respect of any litigation based on,
arising out of, under or in connection with this Award Agreement or the Plan.
(h)Participant Undertaking; Acceptance. The Participant agrees to take whatever
additional action and execute whatever additional documents the Company may deem
necessary or advisable to carry out or give effect to any of the obligations or
restrictions imposed on either the Participant or the Restricted Stock pursuant
to this Award Agreement. The Participant acknowledges receipt of a copy of the
Plan and this Award Agreement and understands that material definitions and
provisions concerning the Restricted Stock and the Participant’s rights and
obligations with respect thereto are set forth in the Plan. The Participant has
read carefully, and understands, the provisions of this Award Agreement and the
Plan.
(i)Dispute Resolution. Except as provided in the last sentence of this paragraph
to the fullest extent permitted by law, the Company and each Participant agree
to waive their rights to seek remedies in court, including but not limited to
rights to a trial by jury. The Company and each Participant agree that any
dispute between or among them and/or their affiliates arising out of, relating
to or in connection with this Plan will be resolved in accordance with a
confidential two-step dispute resolution procedure involving: (a) Step One:
non-binding mediation, and (b) Step Two: binding arbitration under the Federal
Arbitration Act, 9 U.S.C. § 1, et. seq., or state law, whichever is applicable.
Any such mediation or arbitration hereunder shall be under the auspices of the
American Arbitration Association (“AAA”) pursuant to its then current AAA
Commercial Arbitration Rules. No arbitration shall be initiated or take place
with respect to a given dispute if the parties have successfully achieved a
mutually agreed to resolution of the dispute as a result of the Step One
mediation. The mediation session(s) and, if necessary, the arbitration hearing
shall be held in the city/location selected by the





--------------------------------------------------------------------------------





Company in its sole discretion. The arbitration (if the dispute is not resolved
by mediation) will be conducted by a single AAA arbitrator, selected by the
Company in its sole discretion. Any award rendered by the arbitrator, including
with respect to responsibility for AAA charges (including the costs of the
mediator and arbitrator), will be final and binding, and judgment may be entered
on it in any court of competent jurisdiction. In the unlikely event the AAA
refuses to accept jurisdiction over a dispute, the Company and each Grantee
agree to submit to JAMS mediation and arbitration applying the JAMS equivalent
of the AAA Commercial Arbitration Rules. If AAA and JAMS refuse to accept
jurisdiction, the parties may litigate in a court of competent jurisdiction.
(j)    Counterparts. This Agreement may be executed in two counterparts, each
of which shall constitute one and the same instrument.
    




    





--------------------------------------------------------------------------------





EXHIBIT B
Election to Include in Gross Income for Year of
Transfer of Property Pursuant to Section 83(b)
of the Internal Revenue Code
FILE ONE COPY WITH YOUR EMPLOYER AND ONE COPY WITH IRS OFFICE WHERE YOU FILE
YOUR TAX RETURN WITHIN 30 DAYS OF DATE OF TRANSFER SHOWN IN ITEM 3 BELOW AND
ATTACH ONE COPY TO YOUR TAX RETURN. THE FILING WITH THE IRS OFFICE SHOULD BE
MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED.
The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code with respect to the property described below and supplies
the following information in accordance with the regulations promulgated
thereunder:
1.
The name, address and taxpayer identification number of the undersigned are:

 
Name
 
Address
 
Social Security Number



2.
Description of property with respect to which the election is being made:

______ Shares of Voting Common Stock of Bats Global Markets, Inc., subject to
the restrictions set forth in paragraph 4 below (“Restricted Stock”).
3.
Date on which property was transferred is _________ __, 20___.

4.
Nature of restrictions to which property is subject:

The property is Restricted Stock acquired under the Bats Global Markets, Inc.
2016 Omnibus Incentive Plan which is not transferable and is subject to a
substantial risk of forfeiture within the meaning of Section 83(c)(1) of the
Internal Revenue Code upon a termination of employment occurring prior to
_________ __, 20___.
5.    The fair market value at the time of transfer (determined without regard
to any restrictions other than restrictions which by their terms will never
lapse) of the property with respect to which this election is being made is
$____.





--------------------------------------------------------------------------------





6.    The amount paid by taxpayer for said property is $____.
7.    A copy of this statement has been furnished to:


 
 
 
Name of Employer
 
 
 
 
 
Dated: _________ __, 20___
 
 
 
 
(Signature of Taxpayer)










